Rombauer, P. J.
If we understand the mover’s complaint, he is laboring under the impression that we overlooked the distinction between the validity of a debt, and the ability of any particular person to enforce it. An argument bearing on this distinction was made by him in the brief originally filed. We deemed it unnecessary to discuss the merits of that argument in the foregoing opinion, as it rested on a total misconception of the statute under consideration. Counsel labors under the impression that, although the statute expressly provides that foreign corporations for *36pecuniary gain (except insurance and railroad companies), which fail to comply with its requirements, shall not be permitted to do any business in this state, except by drummers soliciting trade, and then only when the corporation is entirely nonresident, yet they may make a valid contract within this state. Such is not the statute.
In regard to contracts entered into in this state by a resident foreign corporation for pecuniary gain, the invalidity attaches to the contract, as the validity of the contract is determined by the laws of the state where it is made, if that be also the place of its performance. Broadhead v. Noyes, 9 Mo. 56. But, since the laws of the forum determine the remedy, the legislature in very plain terms informed these tramp corporations, who locate in this state and thus become resident here, that, unless they comply with the requirements of the statute, they can not invoke the aid of our courts to enforce a contract made by them anywhere. Contracts made by such corporations in this state stand on the same footing as other ultra vires contracts, and while they remain executory are unenforceable everywhere, whether in this state or out of it.
As the contract proceeded on in this action against the garnishee was executory; as it was made in this state and was to be performed in this state; as the corporation was admittedly a foreign corporation for pecuniary gain, and attempted to do its business exclusively in this state without complying with the requirements of the statute, it is evident that the contract was voidable, and could not be enforced by the corporation anywhere if its enforcement was resisted. The motion of rehearing is, therefore, overruled.
The garnishee has filed a motion to have his expenses in this court taxed as costs in his favor, and to remand the cause to the trial court so that he may *37obtain an allowance there for expenses incurred in his defense in that court. The first part of the motion comestoo late. Under our rule a claim for an allowance to a garnishee must be made by him in his statement or brief, so that the opposite party has an opportunity to contest the merits of the claim. As, however, the garnishee had no opportunity to make any claim for an allowance in the trial court, the judgment heretofore entered will be so modified as to remand the cause to the trial court for the sole purpose of enabling the garnishee to claim his allowance there for expenses incurred in that court. So ordered.
All the judges concur.